SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

435
CA 13-01795
PRESENT: SCUDDER, P.J., CENTRA, CARNI, SCONIERS, AND WHALEN, JJ.


SADE WATSON, PLAINTIFF-APPELLANT,

                     V                                             ORDER

KIBLER ENTERPRISES, ARTHUR BECKER, JR.,
MICHAEL BECKER, MARK BECKER, JOSEPH SMIDT,
PETER SOBEL, DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANT.


ATHARI & ASSOCIATES, LLC, UTICA (MO ATHARI OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

DAMON MOREY LLP, BUFFALO (AMY ARCHER FLAHERTY OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS KIBLER ENTERPRISES, ARTHUR BECKER, JR., MICHAEL
BECKER AND MARK BECKER.


     Appeal from an order of the Supreme Court, Erie County (Kevin M.
Dillon, J.), entered April 17, 2013. The order, among other things,
denied plaintiff’s motion seeking, inter alia, to strike parts of a
report.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Pagan v Rafter, 107 AD3d 1505, 1507).




Entered:   May 2, 2014                          Frances E. Cafarell
                                                Clerk of the Court